Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (US 8710079 B2).
Hsieh et al. teach certain quinoline compounds having potential anti-virus activity: 
    PNG
    media_image1.png
    101
    169
    media_image1.png
    Greyscale
. See, particularly, col. 1, lines 38 to col. 2, line 60. Expressly disclosed compounds include the compound employed herein: 
    PNG
    media_image2.png
    117
    198
    media_image2.png
    Greyscale
 .  See, col. 11, the last compound. Hsieh et al. further teach a method of treating an infection with a virus comprising administering to a subject in need thereof an effective amount of the compound. The viral infection that can be treated by the method of the invention includes infections caused by various viruses such as DNA viruses (e.g., Adenoviridae, Herpesviridae, Poxyiridae, and Parvoviridae); RNA viruses (e.g., Enteroviruses, SARS , influenza, and hepatitis C); and reverse transcribing viruses (e.g., Human immunodeficiency virus).see, particularly, col. 24, lines 30-35. To practice the method, pharmaceutical composition of the compound can be administered orally or parenterally. See, particularly, col. 25, lines 8-67. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 8710079 B2) in view of Velu et al. (“BPR-3P0128 inhibits RNA-dependent RNA polymerase elongation and VPg uridylylation activities of Enterovirus 71,”  Antiviral Research, 2014, 112, 18-25).
Hsieh et al. teach certain quinoline compounds having potential anti-virus activity: 
    PNG
    media_image1.png
    101
    169
    media_image1.png
    Greyscale
. See, particularly, col. 1, lines 38 to col. 2, line 60. Expressly disclosed compounds include the compound employed herein: 
    PNG
    media_image2.png
    117
    198
    media_image2.png
    Greyscale
 .  See, col. 11, the last compound. Hsieh et al. further teach a method of treating an infection with a virus comprising administering to a subject in need thereof an effective amount of the compound. The viral infection that can be treated by the method of the invention includes infections caused by various viruses such as DNA viruses (e.g., Adenoviridae, Herpesviridae, Poxyiridae, and Parvoviridae); RNA viruses (e.g., Enteroviruses, SARS , influenza, and hepatitis C); and reverse transcribing viruses (e.g., Human immunodeficiency virus).see, particularly, col. 24, lines 30-35. To practice the method, pharmaceutical composition of the compound can be administered orally or parenterally. See, particularly, col. 25, lines 8-67. 
Hsieh et al. do not teach expressly an example of using the particular quinoline compound herein for treating SARS.
However, Velu et al. teach that the quinoline compound employed herein, 6-bromo-2-[1-(2,5-dimethylphenyl)-5-methyl-1H-pyrazol-4-yl] quinoline-4-carboxylic acid (BPR-3P0128), has been known for exhibiting excellent antiviral activity. The compound was screened  from 200,000 compounds. It exhibits antiviral activity against several RNA viruses. See, particularly, abstract, page 19, left col., the secondary paragraph.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to select (2,5-dimethylphenyl)-5-methyl-1H-pyrazol-4-yl] quinoline-4-carboxylic acid (BPR-3P0128) from the quinoline compounds of Hsieh et al. and to use it in the treatment of SARS.
A person of ordinary skill in the art would have been motivated to select (2,5-dimethylphenyl)-5-methyl-1H-pyrazol-4-yl] quinoline-4-carboxylic acid (BPR-3P0128) from the quinoline compounds of Hsieh et al. and to use it in the treatment of SARS because as antiviral compounds,  the compound is the preferred compound among the quinoline compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627